Citation Nr: 1438581	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for scar of left upper leg, anterior surface of left thigh, ruptured, status post removal and replacement with split-skin grafts.

2.  Entitlement to service connection for scars of left upper leg, inside and side of left thigh.

3.  Entitlement to service connection for muscle damage of left upper leg.

4.  Entitlement to service connection for scars of left lower leg.

5.  Entitlement to service connection for muscle damage of left lower leg.

6.  Entitlement to service connection for degenerative disc disease of upper back.

7.  Entitlement to service connection for degenerative disc disease of lower back.

8.  Entitlement to service connection for irregular spine curvature.

9.  Entitlement to service connection for right hip joint damage.

10.  Entitlement to service connection for left knee disability.

11.  Entitlement to service connection for psychiatric disorder, to include mood disorder, anxiety, depression, or chronic emotional instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran filed a claim for service connection for depression and anxiety, but his claim encompasses all current psychiatric disorders as shown by the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, it has been recharacterized accordingly.

The paper claims file and all pertinent records in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.

Records in Virtual VA show that the Veteran initially appealed from the creation of an overpayment in a March 2011 administrative determination.  See May 2011 notice of disagreement.  However, this issue is no longer on appeal, as VA fuly granted the appeal by awarding a waiver of the overpayment in July 2011.  

The Veteran testified at a formal hearing before a Decision Review Officer (DRO) in October 2010; a hearing transcript is of record.  The Veteran also requested a Board hearing via videoconference; he requested that the initially scheduled hearing be postponed, and he failed to appear for the rescheduled hearing in September 2013.  Notice of the rescheduled hearing date was sent to the Veteran's last known address, and he has not requested a new hearing.  See 38 C.F.R. § 20.704(d) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that all of his claimed disabilities are related to injury and surgery on his left thigh during service.  He asserts that he fell during basic training and injured his left upper leg (thigh) on a crosstie, and his leg became infected and ruptured, resulting in the need for surgery and skin grafts.  The Veteran contends that he had continued problems with the left upper and lower leg after the surgery, which resulted in him receiving a medical discharge due to his left leg disability.  He asserts that he now has multiple scars and muscle damage on the left upper and lower leg as a result of the left upper thigh surgery due to in-service injury.  The Veteran also argues that he has developed disabilities of the left knee, upper and lower back, irregular spine curvature, and a psychiatric disorder as secondary to the left upper and lower leg disabilities.  See, e.g., DRO hearing; lay statements.  

The Veteran's service personnel and treatment records reflect that he had a burn scar on the left leg upon entry into service; the scar was noted on his July 20, 1971, entrance examination but was not considered disabling (NCD) at that time.  Three days later, on July 23, 1971, he complained of pain at the left leg burn scar site.  He subsequently reported suffering a full thickness burn of the anterior surface of the left thigh during childhood, but that the scar had not bothered him prior to service even though he played sports and performed manual labor.  See, e.g., August 1971 record.  There are several records showing complaints and treatment for skin and muscle pain near the left thigh scar site, and a notation that the scar had ruptured or "broken," but no specific report of any injury to the left leg.  

The Veteran underwent surgery at Ireland Army Hospital in early August 1971 to remove and replace the scar, including skin graft, in order to relieve pressure.  The claims file includes a summary indicating that the condition was "healed" after surgery, but no other records are present concerning the surgery or the areas from which skin was removed for grafting.  The Veteran was found to be "malingering" on several occasions, including in July 1971.  He underwent a mental health evaluation in October 1971, which resulted in a diagnosis of character disorder, inadequate personality, chronic, severe.  He was found to be unfit for service due to "chronic emotional instability" and was discharged in November 1971 as unqualified for enlistment after Medical Evaluation Board (MEB) proceedings.

Additionally, records in October 1971 note that the Veteran was involved in an automobile accident, he complained of hip and back pain, and he was observed and treated at Ireland Army Hospital.  There are conflicting notations regarding whether this injury was in line of duty; an October 15, 1971, sick slip indicates it was not in line of duty, but an October 15, 1971, clinical record cover sheet indicates it was in line of duty.  It appears that pertinent records may remain outstanding.  

In September 2009, a VA mental health examiner opined that the Veteran had a current mood disorder due to his leg, back, and hip pain, and that such disorder was due to his reported left leg injury in basic training and surgery during service.  These opinions were based on the Veteran's report of the nature and circumstances of such injury and treatment, as the service records were not yet available for review, other than the MEB summary stating he was unfit due to chronic emotional instability.  A VA examination has not been provided for the other disorders.  

The Veteran has also submitted a May 2011 private opinion from Dr. Coffey, which summarizes his reports concerning in-service injury to the left leg with resulting surgery and chronic left leg pain since that time.  Dr. Coffey opined that the Veteran's current left leg and back pain are due to his reported injury in service.  It does not appear that Dr. Coffey had the Veteran's service records for review.

Opinions for service connection must be based on accurate facts and history, and VA must ensure that the VA examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The VA examiner should address the appropriate standards for establishing service connection.  In particular, as the Veteran's left anterior thigh scar condition was noted on his entrance examination, he may only bring a claim of aggravation for such disability.  See 38 C.F.R. §§ 3.304(b), 3.306 (2013).  

To the extent that any current psychiatric disorder is due to the Veteran's personality disorder as diagnosed during service, it is not eligible for service connection and is considered a preexisting condition.  However, service connection may be granted for any additional disability that he has as a result of the personality disorder being subject to, or aggravated by, a superimposed disease or injury in service.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

Further, direct service connection may only be granted for conditions that are due to injury, disease, or other incident that occurred in line of duty.  38 C.F.R. § 3.303(a).

Secondary service connection may also be established if a current disorder was caused or aggravated by service-connected disability.  38 C.F.R. § 3.310.

VA also has a duty to assist in obtaining outstanding service records, to include any treatment records concerning the Veteran's left leg surgery or observation for automobile accident, and any line of duty determinations.  38 C.F.R. § 3.159(a).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records repositories to attempt to obtain any outstanding inpatient or outpatient records from Ireland Army Hospital, Fort Knox, Kentucky, including records from August 1971 forward concerning the Veteran's left leg surgery, and records from October 1971 concerning treatment for the hip or back after an automobile accident.

Also, make appropriate requests for copies of records concerning any line of duty determination for the Veteran's October 1971 automobile accident.

All requests and responses should be documented, and all records received must be associated with the claims file.  If any records do not exist or are unavailable, notify the Veteran of the attempts made and allow an opportunity to provide the missing records.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the relationship between any current left upper or lower leg, left knee, right hip, and spine disabilities and his service.  The examiner should note review of the entire claims file.  All necessary tests and studies should be conducted.  

The examiner should respond to the following:

(a)  Identify any current scars and muscle damage of the left upper and lower leg, left knee disability, upper and lower spine disabilities, and right hip disability.   

(b)  Was the Veteran's preexisting left anterior thigh scar aggravated (meaning permanently worsened beyond the natural progress of the condition) as result of service?  

If aggravation is found, identify the baseline level of disability prior to aggravation to the extent possible, based on evidence of record.  

(c)  Respond to the following with regard to any other currently diagnosed left leg disability (to include scars or muscle damage), left knee disability, right hip disability, upper or lower back disability or irregular spine curvature: 

(i)  Is it at least as likely as not (probability of 50 percent or more) that the current disability was incurred as a result of disease, injury or treatment in line of duty during service?  The examiner should consider all pertinent lay and medical evidence, including but not limited to the following:

For the left leg disabilities, consider the surgery and other treatment in service.

For the right hip and spine, consider the October 1971 automobile accident with complaints of hip and back pain.  The examiner should note whether service records, to include as obtained upon remand, show this accident and injuries to have been "in line of duty."  

(ii)  If there is no direct relationship to service, is it at least as likely as not (probability of 50 percent or more) that the current disability was proximately caused OR aggravated (meaning permanently worsened beyond the natural progression) by a service-connected disability?  The examiner should address any relationship to the other disabilities claimed herein that are shown to be service-connected.  

If aggravation is found, identify the baseline level of disability prior to aggravation to the extent possible, based on evidence of record.  

For all of the above questions, the examiner must provide reasons for any opinions offered.  

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, he or she must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the relationship between any current psychiatric disorder and service.  The examiner should not review of the entire claims file.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a)  Identify all current mental health disorders, based on examination of the Veteran and all lay and medical evidence of record.  In particular, is there inadequate personality disorder?

(b)  Is it at least as likely as not (probability of 50 percent or more) that any current disorder constitutes additional disability other than the inadequate personality disorder that was diagnosed during the Veteran's service, and that is the result of superimposed disease or injury during service?  If so, identify the superimposed disease or injury in service that resulted in such additional disability.

(c)  If any current psychiatric disorder, to include mood disorder, anxiety or depression, is not related to the personality disorder diagnosed in service, is it at least as likely as not (probability of 50 percent or more) that the current disorder was incurred as a result of any disease, injury, or incident during service?  

(d)  If there is no direct relationship to service, is it at least as likely as not (probability of 50 percent or more) that any current psychiatric disorder is secondary to service-connected disability, to include those claimed herein? (If so, the examiner should state whether such disorder includes any symptoms separate and apart from those caused by the personality disorder.  Any symptoms attributable to a current acquired psychiatric disorder and not also attributable to personality disorder should be specifically noted.)

The examiner should address whether any current psychiatric disorder was proximately caused OR aggravated (meaning permanently worsened beyond the natural progression) by another disability deemed related to service.

If aggravation is found, identify the baseline level of disability prior to aggravation to the extent possible, based on evidence of record.  

For all of the above questions, the examiner must provide reasons for any opinions offered.  

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

